department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an advérse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date d state e state p name of program dollar_figure r s dollar_figure dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below you were incorporated on b in d your articles of incorporation state that your purpose facts is to engage in any lawful act or activity for which corporations may be organized under the general corporation law of d your articles also contain the necessary c language you will promote wealth creation and financial self-determination within and among low and moderate income households and communities by developing and distributing adult financial education and also provide member products and services to small businesses located within or serving low and moderate income households and communities and advocate on behalf of the collective interests of low and moderate income households and communities literacy tools and services you will you will develop services and programs aimed at three groups of stakeholders low and moderate income households employees of corporations and stakeholders of other types of institutions and small businesses of employees or less located within or primarily serving low and moderate income communities you solicit funds from the public in order to defray costs of program development and operations create supportive networks of households businesses and organizations concerned with wealth-creation among low and moderate income households and communities participate in conferences and community based activities that support wealth creation among low and moderate income households and communities and advocate on behalf of the collective interest of low and moderate income households and the small businesses that serve them will the niche provide for corporations and recipient households you some of your products such as technology based tools and education materials on credit card use debt load management household budgeting home ownership and mortgage as a means of augmenting the learning costs etc will be distributed free of charge experience for social networking environments where similar households may receive additional web based learning opportunities cost effective products and services and information aimed at further financial self-determination will charge the sponsoring institution or employer a one-time fee for small businesses you provide these services for a one-time fee this is a membership fee which entitles the small_business to become a life time member small_business members will receive services such as entity drafting governance related documents business valuation selection and creation competitive benchmarking exit strategies risk and strategy analysis etc you provide small_business consulting and advisory services on a member only basis your financial literacy and education products will be priced according to common pricing conventions for the purpose of measuring the cost of production such as labor materials and overhead some products and services such as those provided to your small_business membership or those sponsored by companies or organizations on behalf of their employees or stakeholders will be priced below market prices set by for-profit providers of similar products and services members will be eligible for discounts based on their size companies and organizations purchasing sponsored products and services be distributed free of charge but will institutions you succession business creation planning plan and will also be eligible for a price discount based on an organization by organization basis in developing marketing and distributing your products and services you referred to three service groups adult financial literacy corporations and institutions and small_business services adult financial literacy you will provide research and technology based adult financial literacy tools and services to low and moderate income households beginning with the state of e free of charge to the recipient household the tools will include material on credit card use debt load management household budgeting and savings home ownership and mortgage costs and related topics you will also develop multimedia products and web2 products that instruct on various topics retirement planning investor education and related topics to augment the learning experience you will provide niche social networking environments where additional web-based learning opportunities cost-effective products and services and share information aimed at further financial self determination you will develop original research on various topics related to financial services access among low and moderate income households the unbanked and under banked and related topics every sponsored product is developed to address the information and literacy needs of target specific audiences your principal initiative is the p network the p network is the centerpiece of your adult financial literacy program and is the technological embodiment of your information education advocacy and action philosophies your primary expense in the first few years of operation will be the development and implementation of the digital learning and literacy platform you will pay a for-profit third party for the creation of the platform you will retain all rights and powers associated with any intellectual_property you develop we asked for specific details programs you offer development etc regarding the educational you indicated that the adult financial literacy program is under syllabus material corporations and institutions you will provide research and technology based adult financial literacy tools and services to workforce employees and stakeholders within other types of organizations and institutions beginning with the state of e you will charge a one-time fee a fee schedule for this service was not provided the tools will include pension analysis and retirement planning investor education seminars and related products to augment the learning experience you will provide niche social networking environments where additional web- based learning opportunities cost-effective products and services and share information aimed at further financial self determination small_business services you are a membership_organization only small_business members are required to pay a membership fee annual memberships are lifetime membership can be purchased for s you will not charge service fees to you membership the annual or lifetime membership provides free access to your services non-members will be provided services with a fee based on the type of service requested up to a r you indicate that you provide your membership with superior market-grade professional service for a fraction of market price in a membership fee your members can avail a growing network of lawyers accountants marketing themselves free of charge to professionals financiers and fellow members members have three categories of services foundation growth and network foundation services include start-up services business plan creating a legal entity filing for licenses and registrations etc and post- establishment services trademark monitoring and notification services assistance with employment laws loan application assistance etc growth services assists members evaluate plan implement and manage growth and provide access to investors network services provide access to your professional list server network of professionals original research monthly newsletter and other services in response to our question whether you will charge fees you responded you will not charge a fee of your clients for your services you will however charge a membership fee in return for which your members will be entitled to a suite of consulting and advisory services be provided company specific services and the price charged to each company will be determined on a case by case basis you also stated that if a company or organization is unable to pay for the company specific financial program they requested the program will not be provided to their employees or constituents in addition companies and institutions will you will develop web-based and mobile based products tools and services and purchase tools and services developed for you by third party software designers you also intend on creating or purchasing marketing materials that contain proprietary trademarks and service marks such as t-shirts hats sweatshirts pens pencils notepads and ornamental objects approximately of your time will be spent providing your small_business members services such as drafting operating agreements shareholder agreements agreements between partners etc you also state that since the activities you will provide in the future are all based on the areas of adult financial literacy and small_business consulting it is impossible to imagine all of the activities you will engage in services provided to your small organization members are provided by volunteers with professional experience in the area or areas of need facing the member a potential small organization contacts you via phone or e-mail one of your volunteers fields their questions and takes additional information regarding the client the potential member is then provided with information regarding your membership dues and types you will provide the potential member with a summary of needs and an application_for membership upon return of the application and the dues the member is matched up with a volunteer with specific experience you do not have any employees and do not plan to hire any employees you do not provide personal financial counseling services the vast majority of your activities will be digitally based and via web-based mobile-based and notebook-based devices you will rely heavily on pro-bono and volunteer services of professionals and donated resources distributed currently you do not receive client referrals from any organization however you intend to establish referral arrangements with various non-profits and similarly situated service providers we asked for information regarding the for-profit entities for which you now have or plan to have a relationship you responded by indicating that you intend to utilize both for-profit and non-profit organizations and it is completely impossible to anticipate even a sampling of the for-profit organizations with whom you will do business within or serving small businesses located your website indicates that you promote wealth creation and financial self-determination within and among working families and communities by developing and distributing adult financial education and literacy tools and services providing member products and services to by advocating on behalf of the collective interests of working families and the communities in which they reside you have developed a web based learning content management a personalized website that integrates niche networking rss web feeds system p financial related news and_ information designed to address the specific needs of your client’s households aimed at increasing financial literacy and elevating financial decision making your website describes p as the centerpiece of your adult financial literacy program and is the digital embodiment of your financial self-determination model you are currently accepting requests from for- profit and not-for-profit companies interested a complete and long lived adult financial literacy program in providing your stakeholders with investor education tools and our communities and literacy tools when asked about the nature of your advocacy activities and whether you plan to conduct legislative or lobbying_activities you answered that these questions were not applicable to you you have nine directors two of whom are related and the majority of whom are employed or involved in the financial industry your funding comes from corporate and small_business membership fees consulting fees foundation grants and donations you submitted budgets for your first four years of operations approximately of your income is from membership dues your growth strategy as per your annual board meeting agenda from date shows that you plan to establish a physical office during year four and expand your services to include bankruptcy and credit_counseling_services however you did not provide any details regarding these activities law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- b c any that fees charged to a consumer for services i requires reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan are d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees the organization the organization or who will or who will sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or activities described above a combination of the iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified the organizational_test or the operational_test it is not exempt_organization fails to meet either section such an in if c -1 c of the regulations provides that be section regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions l ed the supreme court held that the presence of in 326_us_279 66_sct_112 a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting for exemption from income_tax because its activities were charitable and educational of consumer credit the sound use practices qualified buying and in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 746_f2d_388 cri the court considered how a medical plan conducted by a church affected its exempt status in analyzing the facts of the case the court stated that the facts in each case must be explored to ascertain the predominant or primary purpose for which the organization was formed and also the manner of its operation in 765_f2d_1387 9th cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court’s decision stated that the critical inquiry is not whether particular contractual payments to related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church’ a in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to an adoption service not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite the organization's operation of which itself and did of in in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was a in competition with other restaurants engaged in marketing and generally operated in manner similar to commercial businesses the commerciality doctrine in 283_fsupp2d_58 d d c the court relied on the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated applying the operational_test because of in among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations or and operated purposes charitable exclusively for educational in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member’s of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization's overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps __ its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization's dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations based on the information you provided in your application and supporting documentation we conclude that you fail the operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one the regulations you failed to establish that you are operated exclusively for one or more exempt purposes or more exempt purposes c -1 c section of your activities are not educational you were formed to promote wealth creation and financial self-determination you will provide services to low and middle income clients corporations and your membership while some of your activities may have an educational component and you plan to provide some free services your operational focus is on generating fees from your membership and other activities similar to the organization in solution plus supra your efforts are focused on informing potential clients about the range of services available and signing them up for one of your programs the products tools and services you will provide appear to contain some educational content however most of the access to this information is limited based on ability to pay or membership status when we asked for specific details regarding your educational programs you indicated that the programs were under development this is not sufficient to establish that you exclusively provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by an educational_organization your activities are not charitable you provide services to low and moderate income households and communities and corporations however most of your time and resources are devoted to servicing your membership you are not described under sec_1_501_c_3_-1 of the regulations as your services are primarily marketed and available to those who can afford your fees or dues rather then those who are poor and distressed your services do not further charitable purposes as you do not limit your services to low- income individuals you do not waive your fees for those clients who cannot afford to pay for your services accordingly you are unlike the organizations described in consumer credit counseling service_of alabama supra and rul supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed rev unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you charge fees member and non-member fees for most of your services fee ordinarily does not further charitable purposes solution plus supra ‘ p rimarily providing services for a thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have consistently held that an organization's purposes may be inferred from its manner of operations bethel conservative mennonite church supra your manner of operations is commercial in nature your activities primarily consist of providing consulting and other services to dues paying members and fee based clients your activities do not further an exempt_purpose as recognized by statute or by case law but rather a substantial nonexempt commercial purpose you provide services similar to those provided by for-profit entities is significant that you are in direct competition with for-profit entities that provide similar services competition with commercial firms is strong evidence of the predominance of non-exempt commercial purposes b s w group supra like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a profit it parties like the organization described in old dominion box co supra your operation for the benefit of private constitutes a substantial nonexempt purpose the activities you identify as charitable and educational are incidental to your primary purpose of providing services and tools in return for dues or a fee thus more than an insubstantial part a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose your membership and fee paying clients in furtherance of of your activities are private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations your primary expense will be to pay a for-profit entity to create your financial is not necessary for us to determine whether such payments are unreasonable tools it church by to substantially benefit the for-profit entity your enterprise is carried in such a manner as supra mail on you will make referrals to for-profit entities and refused to provide details regarding this planned future activity indicating it is completely impossible to anticipate even a sampling of the for-profit institutions you will have relationships with the referrals are a single non- exempt_purpose which precludes exemption similar to better business bureau of washington d c supra the organization in therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 sec_501 of the code sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above therefore for the purposes of sec_501 you provide credit counseling as a substantial purpose and to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 iii you do not comply with certain provisions of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires a consumer for services are reasonable and allows for the that any fees charged to waiver of fees if the consumer is unable to pay you failed to establish that your membership dues and other fees are reasonable also you do not have a fee waiver policy sec_501 therefore even if you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you do not pass the operational_test you are not educational you are not charitable you have a substantial non-exempt purpose you have not demonstrated that your operations serve a public rather than a private interest and you have failed to meet the requirements of sec_501 therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group p o box cincinnati oh internal_revenue_service eo determinations main street group cincinnati oh if you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
